ORDER
PER CURIAM
Rubin Draine, Movant, appeals the judgment dismissing his Rule 24.035 motion for post-conviction relief as untimely. Movant concedes that his Rule 24.035 motion was untimely in that he did not file it within ninety days after he was delivered to the Missouri Department of Corrections. However, he challenges the constitutionality of Rule 24.035 time requirements. The Missouri Supreme Court has held that the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k); State v. Blankenship, 830 S.W.2d 1, 16 (Mo. banc 1992). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).